DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/20, 3/23/21, 5/19/21, and 10/22/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Song, Z. et al. (“Femtosecond pulse propagation in temperature controlled gas-filled hollow fiber”), cited in the IDS filed 12/21/20, hereinafter Song.
Re. Claim 1, Song discloses a hollow-core photonic crystal fiber (HC-PCF) assembly for converting input radiation to broadband radiation, the hollow core fiber assembly comprising: a micro-structured fiber with a hollow core extending along a length of the fiber from an input end configured to receive input radiation to an output end configured to output broadband radiation, wherein the hollow core of the fiber is configured to comprise a medium; and a density control system configured to control a density profile of the medium along at least a part of the length of the fiber (i.e. plurality of temperature setting devices (M1, M2, e.g. Fig 2) disposed at respective positions along an axial direction of the optical fiber (see Fig 4) to establish a desired zero dispersion wavelength profile along at least a part of the length of the fiber.
Re. Claim 3, Song discloses the desired zero dispersion wavelength profile is configured to extend the wavelength range of the broadband radiation generated by modulation instability.  See Section 1, p. 4109.
Re. Claim 5, Song discloses the desired zero dispersion wavelength profile is configured to enhance conversion efficiency of the HC-PCF. See Section 3, p. 4110-4111.
Re. Claim 6, Song discloses the broadband radiation has a continuous range of wavelengths between 350 nm to 2000 nm. See Figs 5-6.

Re. Claim 8, Song discloses the density control system comprises a temperature control system configured to control a temperature along the at least a part of the length of the fiber.  See Section 3, p. 4110-4111.
Re. Claim 12, Song discloses the medium comprises at least one selected from: helium, neon, argon, krypton, xenon, Oz gas, Ne gas.  See Section 3, p. 4110-4111.
Re. Claim 15, Song discloses the broadband radiation comprises supercontinuum radiation.  See Section 3, p. 4110-4111.
Re. Claims 16-17, Song discloses an arrangement comprising radiation source for outputting broadband radiation, the radiation source comprising: the assembly according to claim 1, and a pump radiation source configured to couple radiation at a pump wavelength into the hollow-core fiber for generating broadband radiation inside the fiber.  See section 3, p. 4110-4111.
Re. Claim 18, Song discloses a method for converting input radiation to broadband radiation, the method comprising: directing input radiation into an input end of a micro-structured fiber with a hollow core extending along a length of the fiber from the input end to an output end, wherein the hollow core of the fiber comprises a medium; controlling a density profile of the medium along at least a part of the length of the fiber (i.e. plurality of temperature setting devices (M1, M2, e.g. Fig 2) disposed at respective positions along an axial direction of the optical fiber (see Fig 4) to establish a desired zero dispersion wavelength profile along at least a part of the length of the fiber; and outputting broadband radiation at the output end.  See section 3, p. 4110-4111.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Re. Claim 9, Song discloses the assembly as discussed above, where the density control system comprises a temperature control system configured to control a temperature along the at least a part of the length of the fiber.  See Sections 1 and 3, p. 4109, and 4110-4111.
However, Song does not disclose an embodiment wherein the density control system comprises a pressure control system configured to control a pressure along the at least a part of the length of the fiber.  
Song discloses density control systems comprising a pressure control system configured to control a pressure along the at least a part of the length of the fiber of a spectrum broadening assembly are known in the art. See Section 1, p. 4109.
The claimed arrangement would have been obvious to one of ordinary skill in the art for the purpose of providing an alternative means to provide spectral broadening.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 10-11, Song discloses the assembly as discussed above, including a hollow core fiber.  See Section See Section 2.2.
However, Song does not disclose an arrangement wherein the cross-sectional width of the hollow core is varied along the at least a part of the length of the fiber, specifically decreased along the at least a part of the length of the fiber.
Tapering of a hollow core optical fiber is a well-known technique employed in the art to modify mode propagation of the optical signal within the hollow core.  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a desired optical mode within the fiber.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 13 and 14, Song discloses the assembly as discussed above, including a hollow core fiber.  See Section See Section 2.2.
single ring photonic crystal fiber, or wherein the hollow-core fiber comprises a single ring of capillaries surrounding the hollow core.
The claimed arrangements represent photonic crystal fiber structures well known in the art, and their use would have been obvious to one of ordinary skill at the time the invention was effectively filed in order to choose a fiber geometry suitable for the assembly.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2, 4, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claim 2, the prior art does not disclose or reasonably suggest an assembly as required by the claim, specifically wherein the desired zero dispersion wavelength profile is configured to enhance soliton trapping, in combination with the remaining limitations of the claim.
Re. Claim 4, the prior art does not disclose or reasonably suggest an assembly as required by the claim, specifically wherein the desired zero dispersion wavelength profile is configured to enhance interaction between solitons and dispersive waves generated by the HC-PCF upon receiving the input radiation, in combination with the remaining limitations of the claim.
Re. Claim 19, the prior art does not disclose or reasonably suggest a method as required by the claim, specifically wherein the desired zero dispersion wavelength profile is configured to enhance soliton trapping, in combination with the remaining limitations of the claim.
The most applicable prior art, Song, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claim.  This feature has the advantage that a higher conversion efficiency to broadband radiation at shorter wavelengths, for example in the UV, DUV, EUV, and/or SXR parts of the spectrum can be achieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/7/22